Citation Nr: 1202982	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a mid to low back disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from September 1982 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in White River Junction, Vermont.  During the pendency of this appeal, the Veteran's claims file was transferred to the Regional Office located in Wilmington, Delaware (RO).


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a mid to low back disorder was denied in an unappealed rating decision dated in December 1999.  

2.  The evidence received subsequent to the December 1999 rating decision relates to a previously unsubstantiated fact by itself and/or in connection with the evidence previously assembled, and raises a reasonable possibility of substantiating the underlying service connection claim.  

3.  The Veteran's current mid to low back disorder is related to his active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for a mid to low back disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2011).  

2.  A mid to low back disorder was incurred in or due to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by reopening and granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from September 1982 to June 1997.  In September 1999, he submitted a claim of entitlement to service connection for mid to low back disorder.  This claim was denied in a December 1999 rating decision.  Although he was provided notice of this decision via a letter dated on December 13, 1999, the Veteran did not perfect an appeal.  Accordingly, the December 1999 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1104.

In September 2006, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a mid to low back disorder, which was denied in an April 2007 rating decision.  Thereafter, the Veteran perfected an appeal.  His claim has been certified to the Board for appellate review.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Although the RO found that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for a mid to low back disorder, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the December 1999 rating decision is the last final disallowance with respect this claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for a mid to low back disorder should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the December 1999 rating decision, the evidence of record included the Veteran's service treatment records, which will be discussed in greater length in the service connection portion of the decision below.  It is sufficient for purposes of reopening the claim to acknowledge that the Veteran's service treatment records demonstrated treatment for a mid to low back disorder.

The evidence of record at the time of the December 1999 rating decision also included a September 1999 VA examination report.  This report did not demonstrate complaints of, treatment for, or a diagnosis of a mid to low back disorder.

In his September 1999 claim, the Veteran stated that the September 1999 VA examiner recommended that he submit additional claims of entitlement to service connection, including for a mid to low back disorder.  

In October 1999, the RO sent the Veteran a letter requesting that he submit or identify evidence in support of his claim.  The RO described the type of evidence needed for a favorable decision.

Because the Veteran did not responded to RO's request for evidence, the claim was adjudicated based on the evidence of record and denied in December 1999.

Since the December 1999 rating decision, the Veteran has submitted ample evidence demonstrating a current mid to low back disorder, including as a result of a March 2010 VA examination.  The March 2010 VA examiner rendered a diagnosis of a thoracolumbar strain, and provided an etiological opinion relating that diagnosis to the Veteran's active duty service.

The Board finds that the evidence submitted since the December 1999 rating decision is both new and material sufficient to reopen his claim of entitlement to service connection for mid to low back disorder.  Evans, 9 Vet. App. at 282-83.  The evidence discussed above is new because it was not previously submitted to VA for consideration.  This evidence is material because it related to an unestablished fact necessary to substantiate the claim.  Specifically, the Veteran's claim was denied in the December 1999 rating decision because the RO found that evidence of record did not include an etiological opinion relating a mid to low back disorder to his active duty service, and failed to include a current diagnosis of a mid to low back disorder.  As discussed above, the evidence submitted since the December 1999 rating decision included diagnoses of a mid to low back disorder.  Further, a March 2010 VA examiner related the Veteran's current mid to low back disorder to his active duty service.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a mid to low back disorder and, thus, the claim is reopened.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  The Board will now address the issue of entitlement to service connection for a mid to low back disorder.

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

According to the Veteran's September 2006 claim, he asserted that his current mid to low back disorder was attributable to many hours of wearing a bulletproof vest and standing while on submarine service.

In May 1982, the Veteran underwent an enlistment examination.  The examination report did not demonstrate that the Veteran complained of or was treated for a mid to low back disorder.  Pursuant to a clinical evaluation, the Veteran's spine was deemed normal.  In a contemporaneous report of medical history, the Veteran denied then or ever experiencing recurrent back pain.

In April 1983, the Veteran underwent an examination to ascertain his fitness for submarine duty.  There was no indication that the Veteran complained of or was treated for a mid to low back disorder, and his spine was deemed normal pursuant to a clinical examination.  According to a contemporaneous report of medical history, the Veteran denied then or ever experiencing recurrent back pain.

In November 1987, the Veteran complained of thoracic back pain, "side to side."  At onset, the Veteran described the pain as "shooting" and "sharp," and that he continued to experience a sharp, stabbing pain when he walked or moved about.  He denied trauma, but reported that he was bending over to take his shoes off when the pain first occurred in the thoracic area of his back on both the left and right sides.  The Veteran expressed his belief that his back pain was attributable to wearing a flak jacket and full weather gear.  After a physical examination, the assessment was thoracic back muscle spasm.

In June 1992, the Veteran complained of a stiff neck, with pain radiating down his back.  The pain was localized in his right neck.  The examiner noted that the Veteran had a history of "intermittent spasm" of his right neck, possibly from an "old" football injury.  Following a physical examination, the assessment was cervical and thoracic paraspinous pain.  At a follow-up appointment, a physical examination elicited right trapezius tenderness, but no spasm, and no cervical spine tenderness.  The Veteran exhibited limited range of neck motion secondary to pain.  The assessment was cervical and thoracic tenderness, resolving.

In March 1993, the Veteran complained of a three-day history of interscapular pain.  The Veteran reported that this pain started a result of sleeping on the floor.  Ultimately, the diagnosis was paraspinal muscle spasm.

In July 1994, the veteran complained of a "tight, immobile back," with headaches and sharp pains in his shoulderblades following a "tubing" accident.  He reported that his upper back pains radiated to his neck.  After a physical examination, the diagnosis was muscle spasm.

In September 1994, the Veteran underwent a periodic fitness examination for submarine duty.  The examination report did not demonstrate complaints of or treatment for a mid to low back disorder.  Further, the Veteran's back was normal pursuant to a clinical evaluation.  The Veteran denied then having or ever having recurrent back pain in a contemporaneous report of medical history.

A March 1995 periodic examination for submarine duty did not contain any clinical findings regarding the Veteran's spine or back.  He was found qualified for submarine service pending pressure testing.

In July 1995, the Veteran presented with complaints of right upper shoulder pain for approximately three hours.  The Veteran reported that he experienced a "twinge" in his right upper back subsequent to taking a shower.  He claimed that the pain located right below his neck, and that it worsened progressively since onset.  Ultimately, the assessment was right supraclavicular muscle spasm, mild.

Among the Veteran's service treatment records was a document titled, "Summary of Care," that documented instances of care dating from March 1983 to March 1996.  Significantly, the summary demonstrated that the Veteran was treated for a thoracic back strain in November 1987, thoracic paraspinal muscle spasm in March 1993, trapezius muscle spasm in July 1994, and a trapezius neck strain or spasm in February 1995.

According to a June 1997 separation examination, the Veteran did not complain of and was not treated for a mid to low back disorder.  Further, the Veteran's spine was deemed normal pursuant to a clinical evaluation.  In a contemporaneous report of medical history, the Veteran denied then having or ever having recurrent back pain.

A January 2003 private treatment report showed that the Veteran complained of soreness in his lower back for approximately six days, which was aggravated by skiing.  The Veteran stated that the pain was located in the area of his lumbar spine and radiated up into the thoracic spine area and down into his buttocks.  The differential diagnosis was herniated disc or lumbar strain.

An April 2003 private treatment record demonstrated that the Veteran complained of a stiff neck.  He reported that he was involved in a motor vehicle accident four years prior that resulted in "some" whiplash-stiff neck injury.  After a physical examination, the diagnosis was muscle spasm and/or strain of the upper left trapezius muscle.

According to a July 2004 private treatment report, the Veteran complained of back pain following an injury while carrying heavy rocks.  Specifically, the Veteran slipped and fell on his right side.  Since this incident, he reported mid to low back pain, which radiated through his right buttock and into his right thigh.  The Veteran reported that he had a history of back pain, but did not elaborate.  The assessment was low back strain, no etiological opinion was provided.

During an August 2004 follow-up appointment, the Veteran complained of continued back symptoms while finishing the work involving moving heavy rocks.  The Veteran reported that he had a 16-year history of "on and off" low back pain, marking sometime in 1988.  He did not discuss the factual circumstances giving rise to a back disorder in 1988.  After a physical examination, the assessment was aggravation of low back pain due to repetitive lifting and strain, muscle strain in low back.

In June 2007, the Veteran's spouse submitted a statement wherein she asserted that she had witnessed over the previous six years how the Veteran's back disorder interfered with the quality of his life.

That same month, the Veteran submitted a notice of disagreement wherein he contended that he endured "many" days of wearing a bulletproof vest while standing during eight-hour shifts.  He then described the rigors of his active duty service.

In August 2007, the Veteran participated in a conference with a Decision Review Officer.  During this conference, the Veteran asserted that his back condition affected his neck and lower back.  He then reiterated his assertion that he wore a flak jacket for eight hours per day during his active duty service.

In September 2007, the Veteran's spouse submitted another statement in support of the Veteran's claim.  She stated that the Veteran first apprised her of his lower back disorder six years ago.  She then discussed the symptoms of the Veteran's lower back disorder and how those symptoms influenced his life.

In March 2010, the Veteran underwent a VA examination to ascertain the presence of a mid to low back disorder and, if any present, whether any such disorder was incurred in or due to his active duty service.  The Veteran reported that he experienced a gradual onset of his symptoms during his active duty service.  He told the examiner that he wore a lead vest that weighed approximately 50 pounds, which he believed was the cause of his current mid to low back disorder.  After physical examination, the diagnosis was thoracolumbar strain.  The examiner then opined as follows:

The claims folder and the [examination] request form does document multiple different visits where the [V]eteran was seen for complaints of neck and/or back pain from 1987 through 2004.  In 2002, he was complaining of neck pain status post [motor vehicle accident].  In 2004, back pain after working on a stone wall in a yard.  He has had documentation of chronic intermittent complaints of neck and back pain.  In my opinion, the [V]eteran's current cervical and thoracolumbar condition is most likely multifactorial in nature.  Some of his current complaints involving the cervical and thoracolumbar spine are at least as likely as not related to his military service.  However, I cannot give the exact percentage of contribution without resorting to speculation.  Other contributing factors include the previous motor vehicle accident and also pain after completing work-related duties.

According to a private emergency room report dated later in March 2010, the Veteran was treated for a "sprained back" and "back pain [and] injury."

In his May 2010 substantive appeal, the Veteran contended that he experienced lower back pain throughout his active duty service and since his service discharge.  He then described the physical limitations caused by his back disorder, and provided the factual circumstances giving rise to the need for emergency room treatment following the March 2010 VA examination.

The evidence of record clearly demonstrate numerous instance of inservice treatment for a mid to low back disorder.  Further, the record included abundant evidence of a current mid to low back disorder.  As such, the salient issue in this case is whether the Veteran's current mid to low back disorder is etiologically related to his active duty service, to include the instances of inservice treatment.  Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. at 346.

A longitudinal review of the Veteran's claims file yielded only one opinion addressing the etiological relationship between the Veteran's current mid to low back disorder and his active duty service, to include the instances of inservice treatment.  The March 2010 VA examiner opined that "some" of the Veteran's current mid to low back disorder was at least as likely as not related to his military service.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no post-service medical evidence of record that disassociated the Veteran's current mid to low back disorder from his active duty service.  Indeed, as discussed immediately above, the only competent etiological opinion of record was that of the March 2010 VA examiner, which supported the Veteran's claim.  

Accordingly, with application of the doctrine of reasonable doubt, the Board finds that the Veteran's current mid to low back disorder is related to his active duty service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is warranted for a mid to low back disorder.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a mid to low back disorder is reopened.

Service connection for a mid to low back disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


